Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 46 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 46 states: “wherein the first gate includes a work-function layer having titanium nitride and the third gate does not include the layer of work-function material having titanium nitride”.
The specification does not describe such a device. For purpose of examination, claim 64 will treated as excluding the limitation “work-function”.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 46-47 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
It is not clear, how the limitation should be interpreted, at best, claim 46 can be interpreted as having two devices having dissimilar gate metal work-function, but even in this case, the specification does not teach such a device.
Examiner, will remove all references to work-function and the material of titanium nitride.
Claim 47 states “a gate dielectric on the first channel and the third channel, the first gate comprises a metallic material separated from the first channel by the gate dielectric and the work-function material, the second gate comprises the metallic material separated from the third channel by the gate dielectric”.
It is not clear whether, claim 47 is referring a previous work-function material or a new work function material or the metallic material.
For purpose of examination, claim 47 will be treated as 
“a gate dielectric on the first channel and the third channel, the first gate comprises a metallic material separated from the first channel by the gate dielectric and a work-function material, the second gate comprises the metallic material separated from the third channel by the gate dielectric”.
Proper correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 20-29 and 46 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10325927 B2 to Zhang. Although the claims at issue are not identical, they are not patentably distinct from each other because the parent patent renders obvious the instant application.

Regarding independent claim 20: Zhang teaches (e.g., Claims 16-20) device, comprising: a substrate; a first fin extending from the substrate, the first fin including: a first Fin Field Effect Transistor (FinFET) including: a first doped region in the first fin; a second doped region in the first fin; and a first channel in the first fin, the first channel being between the first doped region and the second doped region; a second FinFET including: a third doped region in the first fin; a second channel in the first fin, the second channel being between the second doped region and the third doped region; a second fin extending from the substrate, the second fin including: a third FinFET including: a fourth doped region in the second fin; a fifth doped region in the second fin; and a third channel in the second fin, the third channel being between the fourth doped region and the fifth doped region; a fourth FinFET including: a sixth doped region in the second fin; a fourth channel in the second fin, the fourth channel being between the fifth doped region and the sixth doped region (Claim 17). 
Regarding claim 21: Zhang teaches the claim limitation of the device of claim 20, on which this claim depends,
wherein the first FinFET and the second FinFET share the second doped region (claim 18).
Regarding claim 22: Zhang teaches the claim limitation of the device of claim 21, on which this claim depends,
wherein the third FinFET and the fourth FinFET share the fifth doped region (Claim 16).
Regarding claim 23: Zhang teaches the claim limitation of the device of claim 20, on which this claim depends,
comprising a first electrode that extends between the first FinFET and the third FinFET (Claim 17).
Regarding claim 24: Zhang teaches the claim limitation of the device of claim 23, on which this claim depends, comprising
a second electrode that extends between the second FinFET and the fourth FinFET (Claim 18, which includes layout of first FinFET to fifth FinFET).
Regarding claim  25: Zhang teaches the claim limitation of the device of claim 24, on which this claim depends, comprising
comprising: a first gate in the first electrode coupled to the first channel; and a second gate in the first electrode coupled to the third channel (Claim 18, FinFETs inherently include gate electrodes coupled to the channels). 
Regarding claim 26: Zhang teaches the claim limitation of the device of claim 25, on which this claim depends, 
comprising: a third gate in the second electrode coupled to the second channel; and a fourth gate in the second electrode coupled to the fourth channel (Claim 18, FinFETs inherently include gate electrodes coupled to the channels). 
Regarding claim 27: Zhang teaches the claim limitation of the device of claim 26, on which this claim depends, 
wherein the first gate is on top and side surfaces of the first channel, and the second gate is on top and side surfaces of the third channel (Claim 18).
Regarding claim 28: Zhang teaches the claim limitation of the device of claim 23, on which this claim depends, 
wherein the first electrode extends in a first direction and the first fin extends in a second direction that is substantially transverse to the first direction (Claim 17).
Regarding claim 29: Zhang teaches the claim limitation of the device of claim 20, on which this claim depends, 
 wherein the first FinFET and the second FinFET are p-channel and the third FinFET and fourth FinFET are n-channel.
Regarding independent claim 30: Zhang teaches (c e.g., Claims 1-9) a device, comprising: a static random access memory (SRAM) that includes: 
a first fin including a first p-type channel and a second p-type channel; 
a second fin including a first n-type channel and a second n-type channel; 
a first electrode that overlaps and is coupled to the first p-type channel and the first n-type channel, the first electrode including: a first gate on a top and on sides of the first p-type channel; and 
a second gate on a top and on sides of the first n-type channel; and a first interconnect coupled between the first gate and the second gate; 
a second electrode that overlaps and is coupled to the second p-type channel and the second n-type channel, 
the second electrode including: a third gate on a top and on sides of the second p-type channel; and 
a fourth gate on a top and on sides of the second n-type channel; and 
a second interconnect coupled between the third gate and the fourth gate (Claim 6).
Regarding claim 30: Zhang teaches (claims 1-9) a device, comprising: a static random access memory (SRAM) that includes: 
a first fin including a first p-type channel and a second p-type channel; 
a second fin including a first n-type channel and a second n-type channel; 
a first electrode that overlaps and is coupled to the first p-type channel and the first n-type channel, the first electrode including: a first gate on a top and on sides of the first p-type channel; and 
a second gate on a top and on sides of the first n-type channel; and a first interconnect coupled between the first gate and the second gate; 
a second electrode that overlaps and is coupled to the second p-type channel and the second n-type channel, 
the second electrode including: a third gate on a top and on sides of the second p-type channel; and 
a fourth gate on a top and on sides of the second n-type channel; and 
a second interconnect coupled between the third gate and the fourth gate (Claim 8).
Regarding claim 31: Zhang teaches the claim limitation of the device of claim 30, on which this claim depends, 
wherein the first fin, the first gate, and the second gate are in a first cell of the SRAM (Claim 8).
Regarding claim 32: Zhang teaches the claim limitation of the device of claim 30, on which this claim depends, 
wherein the first fin and the second fin are in a first cell of the SRAM (Claim 8).
Regarding claim 33: Zhang teaches the claim limitation of the device of claim 30, on which this claim depends, 
wherein the first gate and the third gate are in a first cell of the SRAM (Claim 8).
Regarding independent claim 34: Zhang teaches (e.g., Claim 10-15) a device, comprising: 
a substrate; a first fin extending from the substrate, the first fin including: a first doped region; a first channel; a second doped region; 
a second channel; and a third doped region;
a first gate on top and side surfaces of the first fin between the first doped region and the second doped region; a second gate on top and side surfaces of the first fin between the second doped region and the third doped region; a second fin extending from the substrate, the second fin including: 
a fourth doped region; a third channel; a fifth doped region; a fourth channel; and a sixth doped region; 
a third gate on top and side surfaces of the second fin between the fourth doped region and the fifth doped region; a fourth gate on top and side surfaces of the second fin between the fifth doped region and the sixth doped region; a first interconnect including the first gate and the third gate and extending between the first gate and the third gate; and a second interconnect including the second gate and the fourth gate and extending between the second gate and the fourth gate (Claim 15).
Regarding claim 35: Zhang teaches the claim limitation of the device of claim 34, on which this claim depends, 
comprising a first Fin Field Effect Transistor (FinFET) that includes the first doped region, the first channel, and the second doped region; and a second FinFET that includes the third doped region and the second channel in the first fin, the second channel being between the second doped region and the third doped region (Claim 15).
Regarding claim 36: Zhang teaches the claim limitation of the device of claim 35, on which this claim depends, 
 comprising: a third FinFET that includes the fourth doped region, the third channel, and the fifth doped region; and 
a fourth FinFET that includes the sixth doped region, the fourth channel, the fourth channel being between the fifth doped region and the sixth doped region (Claim 15).
Regarding claim 37: Zhang teaches the claim limitation of the device of claim 34, on which this claim depends,
wherein the first interconnect is a conductive layer that is on the top and side surfaces of the first fin and the side surfaces of the second fin (Claim 15).
Regarding claim 38: Zhang teaches the claim limitation of the device of claim 37, on which this claim depends,
wherein the first gate is on top and side surfaces of the first channel, and the third gate is on top and side surfaces of the third channel (Claim 15).
Regarding claim 39: Zhang teaches the claim limitation of the device of claim 34, on which this claim depends,
wherein the first channel and the second channel are p-type and the third channel and the fourth channel are n-type (Claim 11).
Regarding claim 46: Zhang teaches the claim limitation of the device of claim 34, on which this claim depends,
wherein the first gate includes a gate material and the third gate includes a gate material (Claim 15).

Claims 40-45 and 47 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10325927 B2 to Zhang in view of US 20060071275 A1 to Brask.
Although the claims at issue are not identical, they are not patentably distinct from each other because the parent patent renders obvious the instant application.
Regarding claim 40: Zhang teaches the claim limitation of the device of claim 39, on which this claim depends,
Zhang does not expressly teach that the first gate comprises a work-function material.
Brask teaches (e.g., Figs. 3-4C) a device comprising a gate, wherein the gate comprises a work-function material ([0029]).
It would have been obvious to a person of ordinary skill at the time of the effective filing date to include in the device of Zhang, the gate comprising a work-function material, as taught by Brask, for the benefit of tuning or optimizing the gate threshold voltage of the device.
Regarding claim 41: Zhang and Brask teach the claim limitation of the device of claim 40, on which this claim depends,
wherein the work-function material comprises titanium (Brask: [0029]).
Regarding claim 42: Zhang and Brask teach the claim limitation of the device of claim 40, on which this claim depends,
wherein the work-function material comprises titanium nitride (Brask: [0029]).
Regarding claim 43: Zhang and Brask teach the claim limitation of the device of claim 40, on which this claim depends,
wherein the work-function material comprises metal carbide (Brask: [0029]).
Regarding claim 44: Zhang and Brask teach the claim limitation of the device of claim 40, on which this claim depends,
wherein the work-function material comprises titanium carbide (Brask: [0029]).
Regarding claim 45: Zhang and Brask teach the claim limitation of the device of claim 40, on which this claim depends,
wherein the work-function material comprises metal nitride (Brask: [0029]).
Regarding claim 47: Zhang teaches the claim limitation of the device of claim 34, on which this claim depends,
a gate dielectric on the first channel and the third channel (Claim 15), 
Zhang does not expressly teach that the first gate comprises a metallic material separated from the first channel by the gate dielectric 
and the work-function material, the second gate comprises the metallic material separated from the third channel by the gate dielectric.
Brask teaches (e.g., Figs. 3-4C) a device comprising a gate, wherein the gate comprising a gate dielectric ([0033]) a work-function material ([0029]),
Brask further teaches first gate comprises a metallic material separated from the first channel by the gate dielectric and the work-function material, the second gate comprises the metallic material separated from the third channel by the gate dielectric ([0028]-[0029] and [0033]).
It would have been obvious to a person of ordinary skill at the time of the effective filing date to include in the device of Zhang, the gate comprising gate comprising a metallic material separated from the first channel by the gate dielectric 
and the work-function material, the second gate comprises the metallic material separated from the third channel by the gate dielectric, as taught by Brask, for the benefit of tuning or optimizing the gate threshold voltage of the device in the FinFET.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HERVE-LOUIS Y ASSOUMAN whose telephone number is (571)272-2606. The examiner can normally be reached M-F: 08:30 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVIENNE MONBLEAU can be reached on 571-272-1945. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HERVE-LOUIS Y ASSOUMAN/Examiner, Art Unit 2826